Citation Nr: 9917101	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-40 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for ischemic heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He was a prisoner of war (POW) from March 
1944 to May 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
decision of the VA RO which denied service connection for 
ischemic heart disease.  The veteran was scheduled for a 
Travel Board hearing in July 1997; however, it was canceled 
at his request.  

A January 1984 Board decision denied service connection for a 
cardiovascular disorder, including hypertension and atrial 
fibrillation, and a December 1985 Board decision denied the 
veteran's application to reopen the claim.  However, 
effective in 1993, the regulation concerning diseases which 
are subject to presumptive service connection in cases of 
former POWs was revised to add, subject to certain 
conditions, ishemic heart disease.  Thus, the current claim, 
for service connection for ischemic heart disease, is 
considered a new claim and has been reviewed without regard 
to rules of finality.  


FINDINGS OF FACT

The veteran was a POW for over a year during World War II, 
and he experienced localized edema during his captivity; many 
years after service, ischemic heart disease became manifest 
to a compensable degree.


CONCLUSION OF LAW

Ischemic heart disease was incurred in service on a 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1942 to November 1945.  He was a POW of Germany from March 
1944 to May 1945.  Service medical records are not available, 
apparently having been destroyed by a fire at the National 
Personnel Records Center (NPRC) in 1973.  

VA treatment and examination records from the late 1970s and 
the 1980s show the veteran had cardiovascular disorders which 
were primarily diagnosed as atrial fibrillation and 
hypertension.  A number of the medical records from this time 
also note, with varying degrees of certainty, the presence of 
arteriosclerotic heart disease (ischemic heart disease).  
See, e.g., 1983 and 1984 clinical records and EKG reports.  

In various statements over the years (e.g., questionnaire for 
1984 VA POW protocol examination), the veteran gave a history 
of nutritional deficiencies and lower extremity swelling 
during his POW captivity.

On VA cardiology examination in May 1992, the diagnoses were 
atrial fibrillation and sharp chest pain, probably non-
ischemic in nature (non-cardiac versus atrial fibrillation 
versus musculoskeletal versus esophageal).  

Records show that in early 1993 the veteran suffered a 
cerebrovascular accident (CVA or stroke) which has left him 
seriously disabled, wheelchair bound, and confined to a 
nursing home.  Recent medical records primarily focus on the 
stroke residuals, not heart disease, although the records 
show the veteran has continued to take medication for heart 
symptoms.

In June 1995, the veteran filed his current claim for service 
connection for ischemic heart disease.

During a December 1996 VA examination, the veteran's history 
of atrial fibrillation with high blood pressure was noted.  
It was noted that the veteran was status post CVA and 
wheelchair bound, and thus was unable to exercise and stress 
his heart.  The examiner indicated that, from history, there 
was no evidence of coronary type chest pain, only non-
specific musculoskeletal sharp type stabbing pains.  The 
veteran did not complain of orthopnea or dyspnea at rest.  He 
denied a history of leg swelling or diabetes mellitus.  A 
history of gout was noted.  Heart examination revealed 
irregularly irregular controlled atrial fibrillation rhythm.  
No third heart sound was detected.  PMI was not displaced. No 
evidence of edema of the extremities was noted.  The 
diagnoses were atrial fibrillation, status post CVA with left 
side hemiparesis, diverticulitis with colostomy, gout, 
hypertension, and status post peptic ulcer disease.  The 
examiner related that a prior electrocardiogram revealed 
atrial fibrillation with a possibility of left ventricular 
hypertrophy versus thin chest wall.  The most recent chest X-
ray, in 1993, did not reveal congestive heart failure or 
cardiomegaly.  The examiner stated that it was impossible to 
know if the veteran had any underlying heart disease other 
than atrial fibrillation, possibly secondary to hypertension 
or idiopathic.  It was noted that since he was seemingly 
asymptomatic from a cardiac standpoint, further diagnostic 
intervention would not be of value.  The examiner indicated 
that there was no clinical evidence of coronary artery 
disease.  It was noted that the veteran was basically limited 
by his status post CVA with left-sided weakness and 
wheelchair bound status.

A December 1996 chest X-ray study revealed, in part, 
atherosclerosis of the cardiac silhouette.  The radiologist's 
impressions were no active pulmonary pathology, cardiac 
enlargement, or congestive heart failure changes.  

A July 1997 VA medical record contains comments by a 
physician following a phone call from the veteran's wife.  It 
was noted that the veteran was a former POW and was currently 
in a nursing home.  The doctor noted that a VA compensation 
examination in December 1996 showed atrial fibrillation (a 
type of heart disease with irregular heart beats) and that no 
additional studies to diagnose ischemic heart disease were 
clinically indicated.  The doctor related that atrial 
fibrillation may be a manifestation of ischemic heart disease 
in the atrium if there were no other obvious cause, such as 
valvular disease, thyroid abnormality, or chronic obstructive 
pulmonary disease.  It was also noted that the December 1996 
chest X-ray demonstrated atherosclerosis of the cardiac 
silhouette, which was another indication of cardiac ischemia, 
indirectly.  

II.  Analysis

The veteran's claim for service connection for ischemic heart 
disease is well grounded, meaning plausible.  The evidence 
has been properly developed, and there is no further VA duty 
to assist with the claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a veteran was interned as a POW for at least 30 days, 
and beriberi heart disease (which includes ischemic heart 
disease in a former POW who experienced localized edema 
during captivity), becomes manifest to a compensable degree 
at any time after service, such disease shall be presumed to 
have been incurred in service; the presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(c).  

The veteran was a POW for over a year during World War II.  
Service medical records are unavailable, but there is a 
satisfactory history that the veteran had lower extremity 
swelling (localized edema) during his captivity.  Post-
service medical records, beginning in the late 1970s, note 
the presence of heart disorders, and some of these records 
indicate that one of the heart disorders was ischemic heart 
disease (arteriosclerotic heart disease).  Admittedly, some 
of the records are equivocal as to the presence of 
arteriosclerotic heart disease.  At the 1996 VA examination, 
the examiner stated there was no clinical evidence of 
coronary artery disease (i.e., arteriosclerotic heart 
disease), although it was acknowleded that the presence of 
such was uncertain and further testing was contraindicated 
(apparently due, at least in part, to the veteran's serious 
disability and wheelchair bound status from a stroke).  A 
1996 chest X-ray showed atherosclerosis of the cardiac 
silhouette.  The 1997 note from a VA physician suggests that 
the veteran may well have ischemic heart disease, although 
the doctor's note is equivocal.

After reviewing all the evidence, and applying the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds 
that the post-service medical records include a sufficiently 
firm diagnosis of ishemic heart disease.  The condition 
became manifest to a compensable degree a number of years 
after service, and, based on the veteran's status as a former 
POW who had localized edema during captivity, the condition 
is presumed to have been incurred in service.  Evidence of 
record does not rebut this presumption.  Thus service 
connection for ischemic heart disease is warranted.


ORDER

Service connection for ischemic heart disease is granted.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 

